 1      WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                            No. CR-18-08229-01-PCT-MHB
10                         Plaintiff,                   ORDER
11 v.
12 Shaneice Joy Josay,
13                         Defendant.
14
15             The defendant appeared in court with counsel. The defendant's probable cause
16      hearing was waived, and the detention hearing was submitted on the record including a
17      proffer by defense counsel.     The Court finds probable cause to believe the defendant
18      violated the terms of her supervised probation as alleged in the petition. The Court further
19      finds, pursuant to Rule 32.1(a)(6), that defendant has failed to show by clear and
20      convincing evidence that she is not a flight risk or a danger.
21             IT IS HEREBY ORDERED that the defendant shall be bound over for further
22      proceedings on the petition to revoke her supervised probation.
23             IT IS FURTHER ORDERED that the defendant is detained as flight risk and danger,
24      pending further revocation proceedings.
25             Dated this 15th day of April, 2019.
26
27
28
